STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 19, 2018
               Plaintiff-Appellee,

v                                                                   No. 339265
                                                                    Hillsdale Circuit Court
GUY RICHARD BOWERS,                                                 LC No. 16-403943-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

       Defendant appeals by right his convictions for operating/maintaining a methamphetamine
laboratory in violation of MCL 333.7401c(2)(f) and possession of methamphetamine in violation
of MCL 333.7403(2)b(i). We affirm.

       On August 25, 2016, Trooper Britt Owen of the Michigan State Police stopped defendant
in his pickup truck for a malfunctioning headlight. Upon initial contact, defendant informed
Trooper Owen that he did not have insurance on his truck. Trooper Owen immediately called a
tow truck to come get defendant’s truck. Trooper Owen recognized defendant’s name because it
had surfaced in reference to a different methamphetamine investigation. After speaking with
another trooper and while waiting for the tow truck, Trooper Owen continued to question
defendant about methamphetamine. Defendant said that he bought pseudoephedrine pills and
lithium batteries about a week earlier for the purpose of manufacturing methamphetamine and
that he traded the pseudoephedrine pills and batteries to someone else in return for useable
methamphetamine. Defendant also said that his wife bought pseudoephedrine pills the night
before to also trade for useable methamphetamine. Trooper Owen arrested defendant after
defendant made the statements about his wife and his purchasing methamphetamine ingredients
and trading them for useable methamphetamine.

      After arresting defendant, Trooper Owen passed the information on to Sergeant Leslie
Keane of the Adrian Police Department and RHINO.1 Sergeant Keane looked up defendant in


1
  RHINO is a multi-jurisdictional task force of several different police departments that primarily
focuses on narcotics enforcement.


                                                -1-
the “pseudoephedrine logs,” and she determined that he bought 10 boxes of pseudoephedrine in
2016. She then “flagged” defendant so that she would be notified if he purchased more
pseudoephedrine. Sergeant Keane was notified in September and October that defendant and his
wife had bought more pseudoephedrine. She conducted surveillance on defendant’s house after
each notification. She observed a known associate of defendant, who also purchased unusually
high amounts of pseudoephedrine, leaving defendant’s house carrying a cooler, which she stated
methamphetamine manufacturers used to hide the manufacturing tools. She also observed
defendant and others making frequent trips between the house and the garage and spoke with
defendant at his house. Defendant admitted that he purchased pseudoephedrine and traded it for
useable methamphetamine.

      On October 4, 2016, Sergeant Keane obtained a search warrant for defendant’s property.
RHINO agents then searched defendant’s garage and house. They found ingredients and tools
for manufacturing methamphetamine as well as burnt tin foil that indicated use of
methamphetamine. Defendant was convicted after a jury trial.

       On appeal, defendant argues that the evidence gathered from his garage and house should
have been suppressed because it was gathered based on a search warrant that was supported by
statements he made to Trooper Owen during the August roadside stop. Defendant alleges that
Trooper Owen’s questioning during that stop was a police custodial interrogation, and thus, he
was required to inform defendant of his Miranda warnings, which he did not do. We disagree.

         We review “a trial court’s factual findings in a suppression hearing for clear error.”
People v Jenkins, 472 Mich. 26, 31; 691 NW2d 759 (2005). We review for an abuse of discretion
the trial court’s decision to admit or exclude evidence. People v Kowalski, 492 Mich. 106, 119;
821 NW2d 14 (2012). “An abuse of discretion results when a circuit court selects an outcome
falling outside the range of principled outcomes.” Id. (citation omitted). We review
constitutional questions and issues of law underlying evidentiary rulings de novo. Id.

        The United States Supreme Court in Miranda v Arizona, 384 U.S. 436, 478-479; 86 S. Ct.
1602; 16 L. Ed. 2d 694 (1966), announced that a person must be informed when subjected to
police custodial interrogation that he has the “right to remain silent, that anything he says can be
used against him in a court of law, that he has the right to the presence of an attorney, and that if
he cannot afford an attorney one will be appointed for him prior to any questioning . . . .” Unless
a person was given these Miranda warnings before police custodial interrogation, “no evidence
obtained as a result of interrogation can be used against him.” Id. at 479.

       The critical inquiry in this case is whether Trooper Owen’s conversation with defendant
was a custodial interrogation. To determine whether a person was in custody, “the initial step is
to ascertain whether, in light of the objective circumstances of the interrogation, a reasonable
person would have felt he or she was not at liberty to terminate the interrogation and leave.”
People v Elliott, 494 Mich. 292, 307; 833 NW2d 284 (2013)(citation, brackets, and quotation
marks omitted). In making such a determination, a court must “examine all of the circumstances
surrounding the interrogation,” including, “the location of the questioning, its duration,
statements made during the interview, the presence or absence of physical restraints during the
questioning, and the release of the interviewee at the end of the questioning.” Id.


                                                -2-
       “[A] motorist detained for a routine traffic stop or investigative stop is ordinarily not in
custody within the meaning of Miranda.” People v Steele, 292 Mich. App. 308, 317; 806 NW2d
753 (2011)(citations omitted). Interaction between the police and motorists during a traffic stop
usually do not rise to the level of custodial interrogation because they are more public and are
not inherently coercive as may be the case with a stationhouse interrogation. Id. Nonetheless,
the Miranda warnings are required as soon as a person’s freedom of action is curtailed to “a
degree associated with formal arrest” and that person is to be questioned further. People v
Burton, 252 Mich. App. 130, 139; 651 NW2d 143 (2002) (quotation marks and citation omitted).

       Trooper Owen testified that defendant’s statements about his methamphetamine use were
made during “general conversation.” We conclude that a reasonable person would feel free to
terminate a general conversation with a police officer, even while waiting on the roadside for
their vehicle to be towed. We conclude further that defendant was free to terminate the
conversation with Trooper Owen in this case. Trooper Owen stated that he was still conducting
an investigation when he asked defendant about methamphetamine and that he had not made the
decision yet to arrest defendant.

       When considering the location of the questioning, the statements made during the
questioning, and the lack of restraints used during the questioning, we conclude that defendant’s
freedom of action was not curtailed to a degree associated with formal arrest, Burton, 252 Mich
App at 139, until he was actually placed in handcuffs and put in Trooper Owen’s vehicle for
transport to the jail. Accordingly, it was not until that point that defendant was entitled to the
warnings outlined in Miranda.

        Therefore, we hold that the trial court did not clearly err in finding that there was not a
crucial nexus between what may have transpired in August and what transpired in October, and it
did not abuse its discretion in denying defendant’s motion to suppress the evidence.

       We affirm.

                                                            /s/ Joel P. Hoekstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




                                                -3-